DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the switch is configured to be selectively operated based on a collector current of the second transistor” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schooley et al. U.S. 9,337,787 discloses (please see Fig. 2 and related text for details) an analogous circuit, namely a power amplifier module comprising: a first transistor (14 of Fig. 2) configured to amplify an input signal (RF_IN) and to output an amplified signal (RF_OUT of Fig. 2); a second transistor (28 of Fig. 2) configured to supply a bias current to a base of the first transistor; and a ballast resistor circuit (22 of Fig. 2) that is disposed between the base of the first transistor and an emitter of the second transistor, wherein the ballast resistor circuit comprises a first resistive element, a second resistive element (please note that resistor 32 would be functionally equivalent to the claimed first/second resistive elements connected in series), and a switch (36 of Fig. 2). However, the above reference lacks “wherein the switch is configured to be selectively operated based on a collector current of the second transistor”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843